Exhibit 10.3

 

 

INTERCREDITOR AGREEMENT

among

ABRAXAS PETROLEUM CORPORATION,
as the Borrower,

the other Grantors party hereto,

SOCIÉTÉ GÉNÉRALE,
as Senior Representative for the Senior Secured Parties,

and


ANGELO GORDON ENERGY SERVICER, LLC
as the Junior Representative for the Junior Secured Parties

dated as of November 13, 2019

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I
DEFINITIONS

Section 1.01 Certain Defined Terms 1 Section 1.02 Terms Generally 6

 

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.01 Subordination 7 Section 2.02 Nature of Senior Lender Claims 7
Section 2.03 Prohibition on Contesting Liens 8 Section 2.04 No Other Liens 8
Section 2.05 Perfection of Liens 9 Section 2.06 Certain Cash Collateral 9
Section 2.07

Waiver of Marshalling

9

 

ARTICLE III

ENFORCEMENT

Section 3.01 Exercise of Remedies 9 Section 3.02 Cooperation 11 Section 3.03
Actions upon Breach 11

 

ARTICLE IV 

PAYMENTS

Section 4.01 Application of Proceeds 12 Section 4.02 Payments Over 12

 

ARTICLE V

OTHER AGREEMENTS

Section 5.01 Releases 13 Section 5.02 Insurance and Condemnation Awards 14
Section 5.03 Amendments to Debt Documents 15 Section 5.04 Rights as Unsecured
Creditors 17 Section 5.05 Gratuitous Bailee for Perfection 17 Section 5.06 When
Discharge of Senior Obligations Deemed To Not Have  Occurred 19

Section 5.07

Purchase Right 20

 

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS

Section 6.01 Financing Issues 21 Section 6.02 Relief from the Automatic Stay 22
Section 6.03 Adequate Protection 22 Section 6.04 Preference Issues 23 Section
6.05 Separate Grants of Security and Separate Classifications 23 Section 6.06 No
Waiver of Rights of Senior Secured Parties 24 Section 6.07 Application 24
Section 6.08 Other Matters 24 Section 6.09 506(c) Claims 24

 

 

--------------------------------------------------------------------------------

 

 

Section 6.10 Reorganization Securities 24 Section 6.11 Section 1111(b) of the
Bankruptcy Code 25

 

ARTICLE VII

RELIANCE; ETC

Section 7.01 Reliance 25 Section 7.02 No Warranty of Liability 25 Section 7.03
Obligations Unconditional 26

 

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Conflicts 26 Section 8.02 Continuing Nature of this Agreement;
Severability 26 Section 8.03 Amendments; Waivers 27 Section 8.04 Information
Concerning Financial Condition of the Borrower and Subsidiaries 27 Section 8.05
Subrogation 27 Section 8.06 Application of Payments 28 Section 8.07 Additional
Grantors 28 Section 8.08 Dealing with Grantors 28 Section 8.09 Refinancings 28
Section 8.10 Consent to Jurisdiction; Waivers 29 Section 8.11 Notices 29 Section
8.12 Further Assurances 30 Section 8.13 GOVERNING LAW; WAIVER OF JURY TRIAL 30
Section 8.14 Binding on Successors and Assigns 30 Section 8.15 Section Titles 30
Section 8.16

Counterparts

30 Section 8.17 Authorization 31 Section 8.18 No Third Party Beneficiaries;
Successors and Assigns 31 Section 8.19 Effectiveness 31 Section 8.20 Collateral
Agent and Representative 31 Section 8.21 Relative Rights 31 Section 8.22
Survival of Agreement 32

 

Annexes and Schedules

 

   

Annex I – Supplement

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

INTERCREDITOR AGREEMENT dated as of November 13, 2019 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among ABRAXAS
PETROLEUM CORPORATION, a Nevada corporation (the “Borrower”), the other Grantors
(as defined below) party hereto, SOCIÉTÉ GÉNÉRALE, as Representative for the
Senior Secured Parties (in such capacity and together with its successors in
such capacity, the “Senior Representative”), ANGELO GORDON ENERGY SERVICER, LLC,
as Representative for the Junior Secured Parties (in such capacity and together
with its successors in such capacity, the “Junior Representative”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Representative (for itself and on behalf of the Senior
Secured Parties) and the Junior Representative (for itself and on behalf of the
Junior Secured Parties) agree as follows:

 

ARTICLE I     
DEFINITIONS

 

Section 1.01     Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Senior Credit Agreement as in
effect on the date hereof or, if defined in the New York UCC, the meanings
specified therein. As used in this Agreement, the following terms have the
meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Approved RBL Lender” means any “Lender” under the Senior Facility as of the
date hereof and any Eligible Assignee (as defined in the Senior Debt Documents).

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.”

 

“Borrowing Base” means the maximum amount in Dollars determined or re-determined
by the Approved RBL Lenders as the aggregate lending value under the Senior Debt
Documents to be ascribed to the Oil and Gas Properties of the Borrower and the
Grantors against which the Approved RBL Lenders are prepared to provide loans to
the Borrower under the Senior Debt Documents, using customary practices and
standards for Approved RBL Lenders in determining borrowing base loans and which
are generally applied at such time by the Approved RBL Lenders under the Senior
Debt Documents to borrowers in the oil and gas business, as determined
semi-annually during each year and/or on such other occasions as may be provided
for by the Senior Debt Documents, and which is based upon, inter alia, the
review by such lenders of the engineering reports, royalty interests and assets
and liabilities of the Borrower and the Grantors.

 

“Collateral” means the Senior Collateral and the Junior Collateral.

 

 

--------------------------------------------------------------------------------

1

 

“Collateral Documents” means the Senior Collateral Documents and the Junior
Collateral Documents.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Facility, the date on which such Facility
and the Senior Obligations or Junior Obligations thereunder, as the case may be,
are no longer secured by Shared Collateral pursuant to the terms of the
documentation governing such Facility. The term “Discharged” shall have a
corresponding meaning.

 

“Discharge of Senior Obligations” means the Discharge of the Senior Facility.

 

“Event of Default” means an Event of Default under, and as defined in, the
Senior Credit Agreement or the Junior Term Loan Agreement, as the context may
require.

 

“Excess Senior Obligations” means the portion of the Principal Senior
Obligations that is in excess of the Senior Lien Cap.

 

“Facility” means each of the Senior Facility and the Junior Facility.

 

“Grantors” means the Borrower, the other Guarantors, and each of their
respective Subsidiaries which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations. The Grantors existing on
the date hereof are listed on the signature pages hereto as Grantors.

 

“Guarantors” has the meaning assigned to such term in the Senior Credit
Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)     any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(2)     any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)     any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intellectual Property” means, collectively, (a) all copyrights, all patents and
all trademarks, (b) all applications for copyrights, patents and trademarks, (c)
all inventions, processes, production methods, proprietary information, know-how
and trade secrets, (d) all licenses or user or other agreements granted to any
Grantor with respect to any of the foregoing, in each case whether now or
hereafter owned or used, (e) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs, (f) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured, (g) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of that information,
knowledge, records or data, and (h) all causes of action, claims and warranties
now or hereafter owned or acquired by any Grantor in respect of any of the items
listed above.

 

2

--------------------------------------------------------------------------------

 

 

“Junior Collateral” means any “Collateral” as defined in any Junior Debt
Document or any other assets of the Borrower or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Junior
Collateral Document as security for any Junior Obligation.

 

“Junior Collateral Documents” means the Junior Mortgages, the Junior Security
Agreement, the Junior Pledge Agreement, the other “Security Instruments” as
defined in the Junior Term Loan Agreement and each of the mortgages, deeds of
trust, collateral agreements, security agreements and other instruments and
documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any Junior Obligation.

 

“Junior Debt Documents” means the Junior Term Loan Agreement and the other “Loan
Documents” as defined in the Junior Term Loan Agreement.

 

“Junior Enforcement Date” means the date which is 180 days after the occurrence
of both (a) an Event of Default (under and as defined in the Junior Debt
Documents) and (b) the Senior Representative’s receipt of written notice from
the Junior Representative that (i) an Event of Default (under and as defined in
the Junior Debt Documents) has occurred and is continuing and (ii) the Junior
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Junior Debt Document; provided that the Junior Enforcement Date shall
be stayed and shall not occur and shall be deemed not to have occurred with
respect to any Shared Collateral (x) at any time the Senior Representative has
commenced and is diligently pursuing (or shall have sought or requested relief
from or modification of the automatic stay in any Insolvency or Liquidation
Proceeding to enable the commencement and pursuit thereof) any enforcement
action with respect to such Shared Collateral and (y) at any time the Grantor
which has granted a security interest in such Shared Collateral is then a debtor
under or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

“Junior Facility” means the credit facility evidenced by the Junior Debt
Documents.

 

“Junior Lien” means the Liens on the Junior Collateral in favor of Junior
Secured Parties under Junior Collateral Documents.

 

“Junior Mortgages” means the “Mortgages” as defined in the Junior Term Loan
Agreement.

 

“Junior Obligations” means the “Obligations” as defined in the Junior Term Loan
Agreement, including, without limitation, the obligation (including guarantee
obligations) to pay principal, interest (including interest that accrues after
the commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), any premiums, make-wholes,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Junior Debt Document, in an
aggregate principal amount not to exceed $100,000,000.

 

“Junior Pledge Agreement” means the “Pledge Agreement” as defined in the Junior
Term Loan Agreement.

 

“Junior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under and as defined in the Junior Term Loan Agreement.

 

3

--------------------------------------------------------------------------------

 

 

“Junior Secured Parties” means the persons holding any Junior Obligations,
including the Junior Representative.

 

“Junior Security Agreement” means, collectively, the “Security Agreements” as
defined in the Junior Term Loan Agreement.

 

“Junior Term Loan Agreement” means that certain Term Loan Credit Agreement,
dated as of the date hereof, among the Borrower, the guarantors from time to
time party thereto, the lenders from time to time party thereto, the Junior
Representative and the other parties thereto, as further amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

 

“Lender Hedging Obligations” has the meaning assigned to such term in the Senior
Credit Agreement.

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

 

“Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association,
company, joint venture or other entity, Governmental Authority or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Priority Senior Obligations” means all Senior Obligations other than Excess
Senior Obligations.

 

“Principal Senior Obligations” means, as of any date of determination, the
aggregate outstanding and unpaid principal of the loans and reimbursement
obligations in respect of letters of credit under the Senior Facility.

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by the Senior
Representative or any Senior Secured Party from a Junior Secured Party in
respect of Shared Collateral pursuant to this Agreement.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including, in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

4

--------------------------------------------------------------------------------

 

 

“Representatives” means the Senior Representative and the Junior Representative.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Junior Secured
Parties.

 

“Senior Collateral” means any “Collateral” as defined in the Senior Credit
Agreement or in any other Senior Debt Document or any other assets of the
Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

 

“Senior Collateral Documents” means the Senior Mortgages, the Senior Security
Agreement, the Senior Pledge Agreement and the other “Security Instruments” as
defined in the Senior Credit Agreement and each of the mortgages, deeds of
trust, collateral agreements, security agreements and other instruments and
documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any Senior Obligation.

 

“Senior Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of June 11, 2014, among the Borrower, the lenders from time
to time party thereto, Société Générale, as administrative agent, the Senior
Representative and the other parties thereto, as further amended prior to the
date hereof and as further amended, restated, amended and restated, extended,
supplemented, replaced (whether or not upon termination, and whether with the
original lenders or otherwise), restructured, refinanced, extended or otherwise
modified from time to time.

 

“Senior Debt Documents” means the Senior Credit Agreement and the other “Loan
Documents” as defined in the Senior Credit Agreement.

 

“Senior Facility” means the credit facility evidenced by the Senior Debt
Documents.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Lien Cap” means, as of any date, an amount equal to the lesser of
(a) $200,000,000 and (b) the greater of (i) $135,000,000 less the amount of any
prepayments of the Senior Obligations made with the net cash proceeds of an
asset disposition due to a mandatory prepayment requirement under the Junior
Term Loan Agreement and (ii) the Borrowing Base in effect on the date debt is
incurred and/or letters of credit were issued under the Senior Credit Agreement.
For the avoidance of doubt, and notwithstanding anything herein to the contrary,
the calculation of “Senior Lien Cap” refers only to Principal Senior Obligations
(other than any capitalized interest or payments in kind) and does not include
or apply to (and in no way caps) interest (including capitalized interest or
payments in kind), fees, premium or other amounts due under the Senior Debt
Documents or Lender Hedging Obligations which constitute Senior Obligations, or
any other Senior Obligations. The Borrower hereby agrees to provide prompt
notice to the Senior Representative and the Junior Representative of any
decrease or adjustment of the amount in clause (b)(i) above, including a
calculation of such amount in form and detail reasonably satisfactory to the
Senior Representative and the Junior Representative.

 

“Senior Mortgages” means the “Mortgages” as defined in the Senior Credit
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

“Senior Obligations” means the “Obligations” as defined in the Senior Credit
Agreement, including, without limitation, the obligation (including guarantee
obligations) to pay principal, interest (including interest that accrues after
the commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Senior Debt Document.

 

“Senior Pledge Agreement” means the “Pledge Agreement” as defined in the Senior
Credit Agreement.

 

“Senior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under and as defined in the Senior Credit Agreement.

 

“Senior Secured Parties” means the persons holding any Senior Obligations,
including the Senior Representative.

 

“Senior Security Agreement” means, collectively, the “Security Agreements” as
defined in the Senior Credit Agreement.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations (or the Senior Representative) and the holders of Junior
Obligations under the Junior Facility (or the Junior Representative) hold a
security interest at such time (or, in the case of the Senior Facility, are
deemed pursuant to Article II to hold a security interest).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

Section 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified, (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(e) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) the term “or” is not exclusive.

 

6

--------------------------------------------------------------------------------

 

 

 

ARTICLE II     
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

Section 2.01     Subordination. (a) Notwithstanding (i) the date, time, method,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Junior
Representative or any Junior Secured Parties on the Shared Collateral or of any
Liens granted to the Senior Representative or any other Senior Secured Party on
the Shared Collateral, (ii) any provision of the UCC, any Bankruptcy Law or any
other applicable law, (iii) any provision of any Junior Debt Document or any
Senior Debt Document, (iv) whether any Senior Secured Party or Junior Secured
Party, either directly or through agents, holds possession of, or has control
over, any part of the Shared Collateral, (v) the fact that any Liens granted to
secure the Senior Obligations or any Liens granted to secure any Junior
Obligations may be subordinated, voided, avoided, invalidated, or lapsed, or
(vi) any other circumstance of any kind or nature whatsoever, the Junior
Representative, on behalf of itself and each Junior Secured Party, hereby agrees
that, whether or not such Liens securing any Senior Obligations are subordinated
to any Liens securing any other obligation of the Borrower, any Grantor or any
other Person, (a) any Lien on the Shared Collateral securing any Priority Senior
Obligations now or hereafter held by or on behalf of the Senior Representative
or any other Senior Secured Party or other agent or trustee therefor, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Shared Collateral securing any Junior Obligations, (b) any Lien
on the Shared Collateral securing any Junior Obligations now or hereafter held
by or on behalf of the Junior Representative, any Junior Secured Parties or
other agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Shared Collateral securing any
Priority Senior Obligations, and (c)  any Lien on the Shared Collateral securing
any Junior Obligations will at all times, regardless of how acquired (whether by
grant, statute, operation of law, subrogration or otherwise), have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Excess Senior Obligations for all purposes.

 

Section 2.02     Nature of Senior Lender Claims. The Junior Representative, on
behalf of itself and each Junior Secured Party, acknowledges that, subject to
the terms of this Agreement, (a) a portion of the Senior Obligations is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the amount of the Senior Obligations that may be outstanding at
any time or from time to time may be increased by way of incremental commitments
or reduced and, with respect to any Senior Obligations that comprise revolving
facilities, including letter of credit facilities, subsequently reborrowed, (c)
the terms of the Senior Debt Documents and the Senior Obligations may be
amended, supplemented or otherwise modified, and the Senior Obligations, or a
portion thereof, may be Refinanced from time to time, (d) no release of any Lien
by the Senior Secured Parties upon any portion of the Shared Collateral or other
collateral securing any Senior Obligations in connection with a disposition not
prohibited under the Senior Debt Documents shall constitute the exercise of
remedies prohibited under this Agreement, and (e) the aggregate amount of the
Senior Obligations may be increased, in each case, without notice to or consent
by the Junior Representative or the Junior Secured Parties and without affecting
the provisions hereof. The Lien priorities provided for in Section 2.01 shall
not be altered or otherwise affected by any amendment, supplement or other
modification, or any Refinancing, of either the Senior Obligations or the Junior
Obligations, or any portion thereof. As between the Borrower and the other
Grantors and the Junior Secured Parties, the foregoing provisions will not limit
or otherwise affect the obligations of the Borrower and the Grantors contained
in any Junior Debt Document with respect to the incurrence of additional Senior
Obligations.

 

7

--------------------------------------------------------------------------------

 

 

Section 2.03     Prohibition on Contesting Liens. The Junior Representative, for
itself and on behalf of each Junior Secured Party, agrees that it shall not (and
hereby waives any right to) take any action to challenge, contest or support any
other Person in contesting or challenging, directly or indirectly, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of the Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the Senior Representative, for
itself and on behalf of each Senior Secured Party with respect to the Senior
Facility, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Junior Obligations held (or
purported to be held) by or on behalf of the Junior Representative or any of the
Junior Secured Parties in the Junior Collateral. Notwithstanding the foregoing,
no provision in this Agreement shall be construed to prevent or impair the
rights of the Senior Representative or any of the Senior Secured Parties to
enforce this Agreement (including the priority of the Liens securing the
Senior Obligations or the provisions for exercise of remedies) or any of the
Senior Debt Documents.

 

Section 2.04     No Other Liens.

 

(a)     The parties hereto agree that, so long as the Discharge of Senior
Obligations has not occurred, none of the Grantors shall, or shall permit any of
its subsidiaries to, grant or permit any Lien on any asset to secure any Junior
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Senior Obligations. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Senior
Representative or any other Senior Secured Party, the Junior Representative
agrees, for itself and on behalf of the other Junior Secured Parties, that
(i) such Lien granted in contravention of the immediately preceding sentence
shall be deemed to be held for the benefit of the Secured Parties holding
Secured Obligations, and (ii) any amounts received by or distributed to any
Junior Secured Party pursuant to or as a result of any such Lien shall be
subject to Article IV.

 

(b)     The parties hereto agree that, subject to Section 2.06, so long as the
Discharge of the Junior Obligations has not occurred, none of the Grantors
shall, or shall permit any of its subsidiaries to, grant or permit any Lien on
any asset to secure any Senior Obligation unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the Junior Obligations. To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the Junior Representative or any other Junior Secured Party, the
Senior Representative agrees, for itself and on behalf of the other Senior
Secured Parties, that (i) such Lien granted in contravention of the immediately
preceding sentence shall be deemed to be held for the benefit of the Secured
Parties holding Secured Obligations, and (ii) any amounts received by or
distributed to any Senior Secured Party pursuant to or as a result of any such
Lien shall be subject to Article IV.

 

Section 2.05     Perfection of Liens. Neither the Senior Representative nor the
Senior Secured Parties shall be responsible for perfecting or maintaining the
perfection of Liens with respect to the Shared Collateral for the benefit of the
Junior Representative or the Junior Secured Parties. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the Senior Secured Parties and the Junior Secured Parties and shall not
impose on the Senior Representative, the Senior Secured Parties, the Junior
Representative, the Junior Secured Parties or any agent or trustee therefor any
obligations in respect of the disposition of Proceeds of any Shared Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

 

8

--------------------------------------------------------------------------------

 

 

Section 2.06     Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Junior Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Senior Obligations consisting of reimbursement obligations in respect of Letters
of Credit or otherwise held by the Senior Representative pursuant to the Senior
Credit Agreement or any other provision of the Senior Debt Documents shall be
applied as specified in the Senior Credit Agreement and will not constitute
Shared Collateral.

 

Section 2.07     Waiver of Marshalling. Until the Discharge of Senior
Obligations has occurred, each Junior Representative, for itself and on behalf
of the applicable Junior Secured Parties, agrees not to assert, and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Shared Collateral or any other similar
rights a junior secured creditor may have under applicable law.

 

ARTICLE III     
ENFORCEMENT

 

Section 3.01     Exercise of Remedies.

 

(a)     So long as the Discharge of the Priority Senior Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor,

 

(i)     neither the Junior Representative nor any Junior Secured Party will:

 

(A)     subject to Section 3.01(a)(ii)(E), exercise or seek to exercise any
rights or remedies (including setoff or recoupment) with respect to any Shared
Collateral in respect of any Junior Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure),

 

(B)     contest, protest or object to any foreclosure proceeding or action
brought with respect to the Shared Collateral or any other Senior Collateral by
the Senior Representative or any Senior Secured Party in respect of the Senior
Obligations, the exercise of any right by the Senior Representative or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect of
the Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which the
Senior Representative or any Senior Secured Party either is a party or may have
rights as a third party beneficiary, or any other exercise by any such party of
any rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or

 

(C)     object to the forbearance by the Senior Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Shared Collateral in respect of Senior
Obligations; and

 

(ii)     the Senior Representative and the Senior Secured Parties shall have the
exclusive right (x) to enforce rights, exercise remedies (including any action
of foreclosure, any setoff and the right to credit bid their debt) and enforce
any right under any account control agreement, landlord waiver, bailee’s letter,
assignment of production, or any similar agreement or arrangement to which the
Senior Representative or any Senior Secured Party is a party, (y) in connection
with the exercise of rights and remedies, to make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral
without any consultation with or the consent of the Junior Representative or any
Junior Secured Party, and (z) otherwise enforce the rights and remedies of a
secured creditor under the UCC, mortgage laws, and the Bankruptcy Law of any
applicable jurisdiction; provided, however, that

 

9

--------------------------------------------------------------------------------

 

 

(A)     in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Grantor, the Junior Representative may file a claim or
statement of interest with respect to the Junior Obligations,

 

(B)     the Junior Representative may accelerate the Junior Obligations or take
any action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Senior Representative or the Senior
Secured Parties to exercise remedies in respect thereof or otherwise
inconsistent with this Agreement) in order to create, prove, perfect, preserve
or protect (but not enforce) its rights in, and perfection and priority of its
Lien on, the Shared Collateral,

 

(C)     the Junior Representative and the Junior Secured Parties may exercise
their rights and remedies as unsecured creditors, to the extent provided in
Section 5.04,

 

(D)     the Junior Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the Junior Secured Parties or the avoidance of any Junior Lien
to the extent not inconsistent with the terms of this Agreement,

 

(E)     from and after the Junior Enforcement Date, the Junior Representative
may exercise or seek to exercise any rights or remedies (including setoff or
recoupment) with respect to any Shared Collateral in respect of any Junior
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure)

 

(F)     the Junior Representative may present a cash or credit bid (in the case
of any such bid, so long as such bid provides for the Discharge of Senior
Obligations) at any Section 363 hearing under the Bankruptcy Code or other
applicable Bankruptcy Law or with respect to any other Shared Collateral
disposition, and

 

(G)     the Junior Representative may bid for or purchase Shared Collateral at
any private or judicial foreclosure upon such Shared Collateral initiated by the
Senior Representative.

 

In exercising rights and remedies with respect to the Senior Collateral, the
Senior Representative and the Senior Secured Parties may enforce the provisions
of the Senior Debt Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Shared Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

 

10

--------------------------------------------------------------------------------

 

 

(b)     So long as the Discharge of the Priority Senior Obligations has not
occurred, except as expressly provided in the proviso in clause (ii) of Section
3.01(a), the Junior Representative, on behalf of itself and each Junior Secured
Party, agrees that it will not, in the context of its role as secured creditor,
take or receive any Shared Collateral or any Proceeds of Shared Collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Shared Collateral. Without limiting the
generality of the foregoing, unless and until the Discharge of the Priority
Senior Obligations has occurred, except as expressly provided in the proviso in
clause (ii) of Section 3.01(a), the sole right of the Junior Representative and
the Junior Secured Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral pursuant to the Junior Debt Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of the Priority Senior Obligations has
occurred.

 

(c)     Subject to the proviso in clause (ii) of Section 3.01(a), (i) the Junior
Representative, for itself and on behalf of each Junior Secured Party, agrees
that neither the Junior Representative nor any such Junior Secured Party will
take any action that would hinder any exercise of remedies undertaken by the
Senior Representative or any Senior Secured Party with respect to the Shared
Collateral, including any sale, lease, exchange, transfer or other disposition
of the Shared Collateral, whether by foreclosure or otherwise, and (ii) the
Junior Representative, for itself and on behalf of each Junior Secured Party,
acknowledges that any Senior Secured Party may enforce rights or exercise
remedies (w) in any manner in its sole discretion in compliance with applicable
law, (x) without consultation or the consent of any Junior Secured Parties,
(y) regardless of any provision of any Junior Debt Document (other than this
Agreement), and (z) regardless of whether or not such exercise is adverse to the
interest of any Junior Secured Parties, and (iii) the Junior Representative, for
itself and on behalf of each Junior Secured Party, hereby waives any and all
rights it or any such Junior Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the Senior Representative or the
Senior Secured Parties seek to enforce the Liens granted on any of the Shared
Collateral, regardless of whether any action or failure to act by or on behalf
of the Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

 

(d)     Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Debt Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of the Senior Representative or the Senior Secured Parties with respect
to the Senior Collateral as set forth in this Agreement and the Senior Debt
Documents.

 

(e)     Subject to Section 3.01(a), until the Discharge of the Priority Senior
Obligations, the Senior Representative shall have the exclusive right to
exercise any right or remedy with respect to the Shared Collateral and shall
have the exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto. Following the Discharge of the Priority Senior Obligations, the Junior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral, and the Junior Representative shall have
the exclusive right to direct the time, method and place of exercising or
conducting any proceeding for the exercise of any right or remedy available to
the Junior Secured Parties with respect to the Shared Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Junior Representative, or for the taking of any other action authorized by the
Junior Collateral Documents.

 

Section 3.02     Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), the Junior Representative, on behalf of itself and each Junior Secured
Party, agrees that, unless and until the Discharge of the Priority Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Senior Representative upon the request
of the Senior Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Shared Collateral under any of the Junior Debt Documents.

 

Section 3.03     Actions upon Breach. Should the Junior Representative or any
Junior Secured Party, contrary to this Agreement, in any way take, attempt to
take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the
Senior Representative or other Senior Secured Party (in its or their own name or
in the name of the Borrower or any other Grantor) or the Borrower may obtain
relief against the Junior Representative or such Junior Secured Party by
injunction, specific performance or other appropriate equitable relief. The
Junior Representative, on behalf of itself and each Junior Secured Party, hereby
(a) agrees that the Senior Secured Parties’ damages from the actions of the
Junior Representative or any Junior Secured Party may at that time be difficult
to ascertain and may be irreparable and waives any defense that the Borrower,
any other Grantor or the Senior Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (b) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the Senior Representative or any other Senior Secured Party.

 

11

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV     
PAYMENTS

 

Section 4.01     Application of Proceeds. After an Event of Default under any
Senior Debt Document has occurred and until such Event of Default is cured or
waived, so long as the Discharge of the Priority Senior Obligations has not
occurred, the Shared Collateral or Proceeds thereof received in connection with
the sale or other disposition of, or collection or realization on, such Shared
Collateral, or upon the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral, shall be applied by the Senior
Representative to the Senior Obligations in such order as specified in the
relevant Senior Debt Documents until the Discharge of the Priority Senior
Obligations has occurred. Upon the Discharge of the Priority Senior Obligations,
the Senior Representative shall deliver promptly to the Junior Representative
any Shared Collateral or Proceeds thereof held by it in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Junior Representative to
the Junior Obligations in such order as specified in the relevant Junior Debt
Documents. Upon the Discharge of Junior Obligations, the Junior Representative
shall deliver promptly to the Senior Representative any Shared Collateral or
Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Senior Representative to the Excess Senior Obligations in such
order as specified in the relevant Senior Debt Documents.

 

Section 4.02     Payments Over. Unless and until the Discharge of the Priority
Senior Obligations has occurred, any Shared Collateral or Proceeds thereof
received by the Junior Representative or any Junior Secured Party in connection
with (a) any Insolvency or Liquidation Proceeding, (b) the exercise of any right
or remedy (including setoff or recoupment) relating to the Shared Collateral, in
contravention of this Agreement or otherwise, or (c) in contravention of this
Agreement, shall be segregated and held in trust for the benefit of and
forthwith paid over to the Senior Representative for the benefit of the Senior
Secured Parties in the same form as received, with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct. The Senior
Representative is hereby authorized to make any such endorsements as agent for
the Junior Representative or any such Junior Secured Party. This authorization
is coupled with an interest and is irrevocable. After the Discharge of the
Priority Senior Obligations and until the Discharge of the Junior Obligations
has occurred, any Shared Collateral or Proceeds thereof received by the Senior
Representative or any Senior Secured Party in connection with (a) any Insolvency
or Liquidation Proceeding, (b) the exercise of any right or remedy (including
setoff or recoupment) relating to the Shared Collateral, in contravention of
this Agreement or otherwise, or (c) in contravention of this Agreement, shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Junior Representative for the benefit of the Junior Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Junior Representative is hereby
authorized to make any such endorsements as agent for the Senior Representative
or any such Senior Secured Party. This authorization is coupled with an interest
and is irrevocable.

 

12

--------------------------------------------------------------------------------

 

 

ARTICLE V     
OTHER AGREEMENTS

 

Section 5.01     Releases.

 

(a)     The Junior Representative, for itself and on behalf of each Junior
Secured Party, agrees that, in the event of a sale, transfer or other
disposition of any specified item of Shared Collateral (including all or
substantially all of the equity interests of any subsidiary of the Borrower)
that is not prohibited under the Senior Debt Documents or any Junior Debt
Document, the Liens granted to the Junior Representative and the Junior Secured
Parties upon such Shared Collateral to secure Junior Obligations shall terminate
and be released, automatically and without any further action, concurrently with
any termination and release of the Liens granted upon such Shared Collateral to
secure Senior Obligations (other than a release granted upon or following the
Discharge of Senior Obligations). Upon delivery to a Junior Representative of an
Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Junior Secured Parties and the Junior Representative) and any necessary or
proper instruments of termination or release prepared by the Borrower or any
other Grantor, the Junior Representative will promptly execute, deliver or
acknowledge, at the Borrower’s or the other Grantor’s sole cost and expense,
such instruments to evidence such termination and release of such Liens. Nothing
in this Section 5.01(a) will be deemed to affect any agreement of the Junior
Representative, for itself and on behalf of the Junior Secured Parties, to
release the Liens on the Junior Collateral as set forth in the relevant Junior
Debt Documents.

 

(b)     The Junior Representative, for itself and on behalf of each Junior
Secured Party, hereby irrevocably constitutes and appoints the Senior
Representative and any officer or agent of the Senior Representative, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Junior
Representative or such Junior Secured Party or in the Senior Representative’s
own name, from time to time in the Senior Representative’s discretion, for the
purpose of carrying out the terms of Section 5.01(a), to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

 

(c)     Unless and until the Discharge of the Priority Senior Obligations has
occurred, the Junior Representative, for itself and on behalf of each Junior
Secured Party, hereby consents to the application, whether prior to or after an
Event of Default under any Senior Debt Document, of proceeds of Shared
Collateral to the repayment of Senior Obligations pursuant to the Senior Debt
Documents, provided that nothing in this Section 5.01(c) shall be construed to
prevent or impair the rights of the Junior Representative or the Junior Secured
Parties to receive proceeds in connection with the Junior Obligations not
otherwise in contravention of this Agreement or the Senior Debt Documents.

 

(d)     Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Junior Collateral Document require any
Grantor:

 

(i)     to make payment in respect of any item of Shared Collateral to,

 

(ii)     to deliver or afford control over any item of Shared Collateral to, or
deposit any item of Shared Collateral with,

 

13

--------------------------------------------------------------------------------

 

 

(iii)     to register ownership of any item of Shared Collateral in the name of
or make an assignment of ownership of any Shared Collateral or the rights
thereunder to,

 

(iv)     cause any securities intermediary, commodity intermediary or other
Person acting in a similar capacity to agree to comply, in respect of any item
of Shared Collateral, with instructions or orders from, or to treat, in respect
of any item of Shared Collateral, as the entitlement holder,

 

(v)     hold any item of Shared Collateral in trust for (to the extent such item
of Shared Collateral cannot be held in trust for multiple parties under
applicable law),

 

(vi)     obtain the agreement of a bailee or other third party to hold any item
of Shared Collateral for the benefit of or subject to the control of or, in
respect of any item of Shared Collateral, to follow the instructions of, or

 

(vii)     obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of,

 

both the Senior Representative or Senior Secured Party and the Junior
Representative or Junior Secured Party, such Grantor may, until the applicable
Discharge of the Priority Senior Obligations has occurred, comply with such
requirement under the Junior Collateral Document as it relates to such Shared
Collateral by taking any of the actions set forth above only with respect to, or
in favor of, the Senior Representative.

 

Section 5.02     Insurance and Condemnation Awards. Pursuant to the applicable
documents, the Senior Representative and the Junior Representative may be named
as additional insureds and/or loss payees, as applicable, under any insurance
policies maintained from time to time by any Grantor. Proceeds of the Shared
Collateral include insurance proceeds and, therefore, the Lien priority set
forth in this Agreement shall govern the ultimate disposition of such insurance
proceeds. Unless and until the Discharge of the Priority Senior Obligations has
occurred, the Senior Representative and the Senior Secured Parties shall have
the sole and exclusive right, subject to the rights of the Grantors under the
Senior Debt Documents:

 

(a)     to adjust settlement for any insurance policy covering the Shared
Collateral or any other collateral securing the Senior Obligations in the event
of any loss thereunder, and

 

(b)     to approve any award granted in any condemnation or similar proceeding
affecting the Shared Collateral or such other collateral.

 

Unless and until the Discharge of Senior Obligations has occurred, all proceeds
of any such policy and any such award, if in respect of the Shared Collateral,
shall be paid:

 

(i)     first, prior to the occurrence of the Discharge of the Priority Senior
Obligations, to the Senior Representative for the benefit of Senior Secured
Parties pursuant to the terms of the Senior Debt Documents,

 

(ii)     second, after the occurrence of the Discharge of the Priority Senior
Obligations, to the Junior Representative for the benefit of the Junior Secured
Parties pursuant to the terms of the applicable Junior Debt Documents,

 

(iii)     third, after the occurrence of the Discharge of the Priority Senior
Obligations and if no Junior Obligations are outstanding, to the Senior
Representative for the benefit of the Senior Secured Parties pursuant to the
terms of the Senior Debt Documents to pay and otherwise satisfy the Excess
Senior Obligations, and

 

14

--------------------------------------------------------------------------------

 

 

(iv)     fourth, if no Senior Obligations or Junior Obligations are outstanding,
to the owner of the subject property or such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct.

 

If the Junior Representative or any Junior Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the Senior
Representative in accordance with the terms of Section 4.02.

 

Section 5.03     Amendments to Debt Documents.

 

(a)     The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Debt under the Senior
Debt Documents may be Refinanced, in each case, without the consent of any
Junior Secured Party; provided, however, that, without the consent of the Junior
Representative, no such amendment, restatement, supplement, modification or
Refinancing (or successive amendments, restatements, supplements, modifications
or Refinancings) shall (i) contravene any provision of this Agreement,
(ii) modify a covenant or event of default that directly restricts one or more
Grantors from making payments under the Junior Debt Documents that would
otherwise be permitted under the Senior Debt Documents as in effect on the date
hereof, (iii) increase (A) the “Applicable Margin” or similar component of the
interest rate or yield provisions applicable to the Senior Facility, or a letter
of credit, commitment, facility, utilization, original issue discount or similar
fee so that all in weighted average yield to maturity are increased by more than
2.00% per annum in the aggregate at any level of pricing, but excluding
increases resulting from (1) application of the pricing grid set forth in the
Senior Credit Agreement as in effect on the date hereof, (2) the accrual of
interest at the default rate, or (3) any Borrowing Base increase or upfront fee
payable in connection with an increase to the Borrowing Base thereunder, whether
payable at one time or in multiple installments, or (B) the default rate of
interest (including by changing the conditions to the application thereof), (iv)
subordinate any Lien on any Senior Collateral (other than a subordination to any
Lien permitted under the Senior Facility and the Junior Facility), (v)
subordinate in right of payment any of the Senior Obligations, (vi) shorten the
final scheduled maturity of the Senior Facility (provided that this limitation
shall not prevent termination of the commitments or acceleration following an
event of default thereunder), or (vii) amend the definition of “Eligible
Assignee” in a manner adverse to the Junior Representative or the Junior Secured
Parties.

 

(b)     The Junior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Debt under the Junior
Debt Documents may be Refinanced, in each case, without the consent of any
Senior Secured Party; provided, however, that, without the consent of the Senior
Representative, no such amendment, restatement, supplement, modification or
Refinancing (or successive amendments, restatements, supplements, modifications
or Refinancings) shall (i) contravene the provisions of this Agreement, (ii)
change any scheduled date for payment of principal (including the final maturity
date) or of interest on Debt under such Junior Debt Document to a date earlier
than 91 days after the latest maturity date then in effect for the Senior
Obligations, (iii) reduce the capacity to incur Debt for borrowed money
constituting Senior Obligations, (iv) restrict the Borrower or any other obligor
thereunder from making payments of the Senior Obligations, (v) amend, supplement
or otherwise modify the terms “Default” or “Event of Default” (or words of
similar import) contained in any Junior Debt Document in a manner that is
adverse to any Senior Secured Party, (vi) otherwise increase the principal
amount of, or other amounts owing in respect of, the Junior Obligations, (vii)
confer additional rights on the Junior Secured Parties in a manner that is
adverse to the Senior Secured Parties, (viii) increase (A) the “Applicable
Margin” or similar component of the interest rate or yield provisions applicable
to the Junior Facility, or a commitment, facility, utilization, upfront,
original issue discount or similar fee so that all in weighted average yield to
maturity are increased by more than 2.00% per annum in the aggregate at any
level of pricing, but excluding increases resulting from (1) application of the
pricing grid set forth in the Junior Term Loan Agreement as in effect on the
date hereof or (2) the accrual of interest at the default rate, or (B) the
default rate of interest (including by changing the conditions to the
application thereof), (ix) subordinate any Lien on any Junior Collateral (other
than a subordination to any Lien permitted under the Senior Facility and the
Junior Facility), or (x) subordinate in right of payment any of the Junior
Obligations.

 

15

--------------------------------------------------------------------------------

 

 

(c)     The Junior Representative, for itself and on behalf of each Junior
Secured Party, agrees that each Junior Collateral Document shall include the
following language (or language to similar effect reasonably approved by the
Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Representative] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to Société
Générale, as administrative agent, pursuant to or in connection with the Third
Amended and Restated Credit Agreement, dated as of June 11, 2014, among the
Borrower, the lenders from time to time party thereto, Société Générale, as
administrative agent and issuing lender and the other parties thereto, as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time and (ii) the exercise of any right or
remedy by the [Junior Representative] hereunder is subject to the limitations
and provisions of the Intercreditor Agreement dated as of November 13, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Grantors (as defined in the
Intercreditor Agreement), Société Générale, as Senior Representative, and Angelo
Gordon Energy Servicer, LLC, as Junior Representative. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
[Agreement], the terms of the Intercreditor Agreement shall govern.”

 

(d)     In the event that the Senior Representative and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representative (other than a release of Lien, which shall be governed by Section
5.01), the Senior Secured Parties, the Borrower or any other Grantor thereunder
in a manner that is applicable to the Senior Facility, then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
comparable Junior Collateral Document without the consent of the Junior
Representative or any Junior Secured Party and without any action by the Junior
Representative, the Borrower or any other Grantor; provided, however, that (i)
no such amendment, waiver or consent shall (A) remove assets subject to the
Junior Liens or release any such Liens, except to the extent that such release
is permitted or required by Section 5.01(a) and provided that there is a
concurrent release of the corresponding Senior Liens, (B) amend, modify or
otherwise affect the rights or duties of, or impose duties on, the Junior
Representative in its role as Junior Representative without its prior written
consent, (C) alter the terms of the Junior Debt Documents to permit other Liens
on the Collateral not permitted under the terms of the Junior Debt Documents as
in effect on the date hereof or Article VI hereof, or (D) be prejudicial to the
interests of the Junior Secured Parties to a greater extent than the Senior
Secured Parties (other than by virtue of their relative priority and the rights
and obligations hereunder) and (ii) written notice of such amendment, waiver or
consent shall have been given the Junior Representative within ten (10) Business
Days after the effectiveness of such amendment, waiver or consent.

 

16

--------------------------------------------------------------------------------

 

 

(e)     The Borrower agrees to deliver to the Senior Representative and the
Junior Representative copies of (i) any amendments, supplements or other
modifications to the Senior Debt Documents or the Junior Debt Documents and (ii)
any new Senior Debt Documents or Junior Debt Documents promptly after
effectiveness thereof.

 

Section 5.04     Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Junior Representative and the Junior Secured
Parties may exercise rights and remedies as unsecured creditors against the
Borrower and any other Grantor in accordance with the terms of the Junior Debt
Documents and applicable law so long as such rights and remedies do not violate,
and are not inconsistent with, the provisions of this Agreement. Nothing in this
Agreement shall prohibit the receipt by the Junior Representative or any Junior
Secured Party of the required payments of principal, premium, interest, fees and
other amounts due under the Junior Debt Documents so long as such receipt is not
the direct or indirect result of the exercise in contravention of this Agreement
by the Junior Representative or any Junior Secured Party of rights or remedies
as a secured creditor in respect of Shared Collateral or otherwise required to
be paid over to the Senior Representative for the benefit of the Senior Secured
Parties pursuant to Section 4.02. In the event the Junior Representative or any
Junior Secured Party becomes a judgment lien creditor in respect of Shared
Collateral or other collateral securing any Junior Obligations as a result of
its enforcement of its rights as an unsecured creditor in respect of Junior
Obligations or otherwise, such judgment or other lien shall be subordinated to
the Liens securing Senior Obligations on the same basis as the other Liens
securing the Junior Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement. Nothing in this Agreement shall impair
or otherwise adversely affect any rights or remedies the Senior Representative
or the Senior Secured Parties may have with respect to the Senior Collateral.

 

Section 5.05     Gratuitous Bailee for Perfection.

 

(a)     The Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of the Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the Senior Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the Junior Representative, in each case solely for the
purpose of perfecting the Liens granted under the relevant Junior Collateral
Documents and subject to the terms and conditions of this Section 5.05.

 

(b)     In the event that the Senior Representative (or its agents or bailees)
has Lien filings, recordings or registrations against Intellectual Property that
is part of the Shared Collateral that are necessary or advisable for the
perfection or protection of Liens in such Shared Collateral, the Senior
Representative agrees to hold such Liens, filings, recordings or registrations
as sub-agent and gratuitous bailee for the Junior Representative and any
assignee thereof, solely for the purpose of perfecting or protecting the
security interest granted in such Liens pursuant to the relevant Junior
Collateral Documents, subject to the terms and conditions of this Section 5.05.

 

(c)     Except as otherwise specifically provided herein, until the Discharge of
the Priority Senior Obligations has occurred, the Senior Representative and the
Senior Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Collateral Documents did not exist. The rights of the
Junior Representative and the Junior Secured Parties with respect to the Pledged
or Controlled Collateral shall at all times be subject to the terms of this
Agreement.

 

17

--------------------------------------------------------------------------------

 

 

(d)     The Senior Representative and the Senior Secured Parties shall have no
obligation whatsoever to the Junior Representative or any Junior Secured Party
to assure that any of the Pledged or Controlled Collateral is genuine or owned
by the Grantors or to protect or preserve rights or benefits of any Person or
any rights pertaining to the Shared Collateral, except as expressly set forth in
this Section 5.05. The duties or responsibilities of the Senior Representative
under this Section 5.05 shall be limited solely to holding or controlling the
Shared Collateral and the related Liens referred to in paragraphs (a) and (b) of
this Section 5.05 as sub-agent and gratuitous bailee for the Junior
Representative for purposes of perfecting the Lien held by the Junior
Representative.

 

(e)     The Senior Representative shall not have by reason of the Junior
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of the Junior Representative or any Junior Secured
Party, and the Junior Representative, for itself and on behalf of each Junior
Secured Party, hereby waives and releases the Senior Representative from all
claims and liabilities arising pursuant to the Senior Representative’s roles
under this Section 5.05 as sub-agents and gratuitous bailees with respect to the
Shared Collateral.

 

(f)     Upon the Discharge of the Priority Senior Obligations, the Senior
Representative shall, at the Grantors’ sole cost and expense,

 

(i)     either

 

(A)     deliver to the Junior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by the Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or

 

(B)     direct and deliver such Shared Collateral as a court of competent
jurisdiction may otherwise direct,

 

(ii)     notify any applicable insurance carrier that it is no longer entitled
to be a loss payee or additional insured under the insurance policies of any
Grantor issued by such insurance carrier, and

 

(iii)     notify any governmental authority involved in any condemnation or
similar proceeding involving any Grantor that the Junior Representative is
entitled to approve any awards granted in such proceeding

 

The Borrower and the other Grantors shall take such further action as is
required to effectuate the transfer contemplated in this clause (f) and shall
indemnify the Senior Representative for loss or damage suffered by the Senior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct or gross negligence
as determined by a court of competent jurisdiction in a final, non-appealable
judgment. The Senior Representative has no obligations to follow instructions
from the Junior Representative or any other Junior Secured Party in
contravention of this Agreement.

 

18

--------------------------------------------------------------------------------

 

 

(g)     Upon the Discharge of the Junior Obligations and to the extent there are
Excess Senior Obligations then outstanding, the Junior Representative shall, at
the Grantors’ sole cost and expense,

 

(i)     either

 

(A)     deliver to the Senior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by the Junior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or

 

(B)     direct and deliver such Shared Collateral as a court of competent
jurisdiction may otherwise direct,

 

(ii)     notify any applicable insurance carrier that it is no longer entitled
to be a loss payee or additional insured under the insurance policies of any
Grantor issued by such insurance carrier, and

 

(iii)     notify any governmental authority involved in any condemnation or
similar proceeding involving any Grantor that the Senior Representative is
entitled to approve any awards granted in such proceeding.

 

The Borrower and the other Grantors shall take such further action as is
required to effectuate the transfer contemplated this clause (g) and shall
indemnify the Junior Representative for loss or damage suffered by the Junior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct or gross negligence
as determined by a court of competent jurisdiction in a final, non-appealable
judgment. The Junior Representative has no obligations to follow instructions
from the Senior Representative or any other Senior Secured Party in
contravention of this Agreement.

 

(h)     Neither the Senior Representative nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of any Grantor or any Subsidiary to the Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

Section 5.06     When Discharge of Senior Obligations Deemed To Not Have
Occurred. If, at any time substantially concurrently with or after the
occurrence of the Discharge of the Priority Senior Obligations, any Grantor or
any Subsidiary consummates any Refinancing of any Priority Senior Obligations,
then such Discharge of the Priority Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of the Priority Senior Obligations)
and the applicable agreement governing such Refinanced Senior Obligations shall
automatically be treated as a Senior Debt Document for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Shared Collateral set forth herein, and the agent, representative or trustee
for the holders of such Refinanced Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), the
Junior Representative shall promptly (a) enter into such documents and
agreements, including amendments or supplements to this Agreement,

 

 

19

--------------------------------------------------------------------------------

 

 

as the Borrower or such new Senior Representative shall reasonably request in
writing in order to provide the new Senior Representative the rights of the
Senior Representative contemplated hereby, (b) deliver to the Senior
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all proceeds thereof, held or controlled by the Junior
Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.

 

Section 5.07     Purchase Right. Without prejudice to the enforcement of the
Senior Secured Parties’ remedies, the Senior Secured Parties agree that
following: (a) an acceleration of the Senior Obligations in accordance with the
terms of the Senior Credit Agreement, (b) the commencement of an Insolvency or
Liquidation Proceeding, (c) the occurrence of any payment Event of Default under
the Senior Debt Documents, or (d) any event of default under the Junior Debt
Documents (each a “Purchase Event”), within thirty (30) days of the Purchase
Event, one or more of the Junior Secured Parties may request, and the Senior
Secured Parties hereby offer the Junior Secured Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations and any loans provided by the Senior Secured Parties in connection
with a DIP Financing outstanding at the time of purchase at par, plus any
premium that would be applicable upon prepayment of the Senior Obligations and
such DIP Financing and including all accrued and unpaid interest and fees as of
the date of closing of such purchase, in accordance with the relevant Senior
Debt Documents, without warranty or representation or recourse (except for
customary representations and warranties required to be made by assigning
lenders pursuant to any assignment agreement required under the Senior Credit
Agreement or other Senior Debt Document). In connection with such purchase, all
issued and undrawn letters of credit constituting Senior Obligations shall be
cancelled, replaced or cash collateralized in an amount

not less than 105% of the face amount thereof by the purchasing Junior Secured
Parties, or the purchasing Junior Secured Parties shall have provided other
similar credit support satisfactory to each relevant issuer; provided that at
such time as all such letters of credit have been cancelled, expired or been
fully drawn and all reimbursement obligations in respect thereof satisfied, as
the case may be, and after all applications described above have been made, any
excess cash collateral deposited as described above shall be returned to the
respective purchasers. If such right is exercised, the parties shall endeavor to
close promptly thereafter but in any event within thirty (30) Business Days of
the request. If one or more of the Junior Secured Parties exercise such purchase
right, it shall be exercised pursuant to documentation mutually and reasonably
acceptable to each of the Senior Representative and the Junior Representative.
If none of the Junior Secured Parties exercise such right within the time
periods set forth above, the Senior Secured Parties shall have no further
obligations pursuant to this Section 5.07 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the Senior Debt
Documents and this Agreement. Each of the Borrower and the Senior Representative
hereby consent to any assignment pursuant to this Section 5.07 to the extent it
has a consent or similar approval right under the assignment provisions of the
relevant Senior Debt Documents. Notwithstanding the foregoing, the Senior
Representative and the Senior Secured Parties shall retain any and all rights
with respect to indemnification and other similar contingent obligations under
the Senior Debt Documents that are expressly stated to survive the termination
of the Senior Debt Documents.

 

 

20

--------------------------------------------------------------------------------

 

 

ARTICLE VI     
INSOLVENCY OR LIQUIDATION PROCEEDINGS.

 

Section 6.01     Financing Issues. Until the Discharge of the Priority Senior
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the Senior Representative or any
class of Senior Secured Parties shall desire to consent (or not object) to the
sale, use or lease of cash or other collateral or to consent (or not object) to
the Borrower’s or any other Grantor’s obtaining financing under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law (“DIP Financing”), then the Junior Representative, for itself and
on behalf of each Junior Secured Party, agrees that it will raise no objection
to and will not otherwise contest:

 

(a)     such sale, use or lease of such cash or other collateral, unless the
Senior Representative or any class of Senior Secured Parties shall oppose or
object to such use of cash collateral (in which case, neither the Junior
Representative nor any other Junior Secured Party shall seek any relief in
connection therewith that is inconsistent with the relief being sought by the
Senior Secured Parties);

 

(b)     such DIP Financing, (A) unless the Senior Representative or any class of
Senior Secured Parties shall oppose or object to such DIP Financing, or
(B) except with respect to any portions (and only such portions) of such DIP
Financing that require the sale of a substantial part of the Shared Collateral
prior to a default under such DIP Financing agreement or compel any Grantor to
seek confirmation of a plan of reorganization containing specific terms or
provisions set forth in the documentation for such DIP Financing (other than
repayment in cash of such DIP Financing on the effective date thereof); and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, the Junior Representative and the Junior Secured Parties will
not request adequate protection or any other relief in connection therewith and,
to the extent the Liens securing any Senior Obligations are subordinated or pari
passu with such DIP Financing, will subordinate (and will be deemed hereunder to
have subordinated) its Liens in the Shared Collateral to (i) such DIP Financing
(and all obligations relating thereto) on the same basis as the Liens securing
the Junior Obligations are so subordinated to Liens securing Senior Obligations
under this Agreement, (ii) any adequate protection Liens provided to the Senior
Secured Parties, and (iii) to any “carve-out” for professional and United States
Trustee fees agreed to by the Senior Representative; provided that in connection
with any such DIP Financing, the sum of the outstanding principal amount of any
Priority Senior Obligations (after giving effect to the application of the
proceeds of such DIP Financing) and any DIP Financing does not exceed 115% of
the Senior Lien Cap on the commencement date of such Insolvency or Liquidation
Proceeding. Nothing herein shall prohibit a holder of any Junior Obligations
from proposing or providing a DIP Financing so long as such DIP Financing
provides for the Discharge of the Senior Obligations;

 

(c)     any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Obligations made by the
Senior Representative or any other Senior Secured Party;

 

(d)     any exercise by any Senior Secured Party of the right to credit bid
Senior Obligations at any sale in foreclosure of Senior Collateral under Section
363(k) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law;

 

(e)     any other request for judicial relief made in any court by any Senior
Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral; or

 

(f)     any order relating to a sale or other disposition of assets of any
Grantor to which the Senior Representative has consented or not objected that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that the Liens securing the Senior Obligations and the Junior
Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Obligations
pursuant to this Agreement.

 

21

--------------------------------------------------------------------------------

 

 

The Junior Representative, for itself and on behalf of each Junior Secured
Party, agrees that notice received two (2) Business Days prior to the entry of
an order approving such usage of cash or other collateral or approving such
financing shall be adequate notice.

 

Section 6.02     Relief from the Automatic Stay. Until the Discharge of the
Priority Senior Obligations has occurred, the Junior Representative, for itself
and on behalf of each Junior Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral or any other collateral securing any Senior
Obligations, or seek to oppose the Senior Representative or any other Senior
Secured Party from seeking relief from the automatic stay or any other stay,
without the prior written consent of the Senior Representative.

 

Section 6.03     Adequate Protection. The Junior Representative, for itself and
on behalf of each Junior Secured Party, agrees that none of them shall:

 

(a)     object, contest or support any other Person objecting to or contesting
(i) any request by the Senior Representative or any Senior Secured Parties for
adequate protection, (ii) any objection by the Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on the
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (iii) the payment of interest, fees, expenses or other amounts of
the Senior Representative or any other Senior Secured Party under Section 506(b)
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law;

 

(b)     assert or support any claim for costs or expenses of preserving or
disposing of any Collateral under Section 506(c) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law; or

 

(c)     request adequate protection, or any other relief in connection with the
use of cash collateral except as expressly provided in this Agreement.

 

Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding:

 

(A)     if the Senior Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional or replacement collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then the Junior Representative, for
itself and on behalf of each Junior Secured Party, may seek or request adequate
protection in the form of an additional or replacement Lien or superpriority
claim on such additional collateral, which:

 

(1)     Lien is subordinated to the Liens securing all Senior Obligations and
such DIP Financing (and all obligations relating thereto) on the same basis as
the other Liens securing the Junior Obligations are so subordinated to the Liens
securing Senior Obligations under this Agreement and

 

22

--------------------------------------------------------------------------------

 

 

(2)     superpriority claim is subordinated to all superpriority claims of the
Senior Secured Parties on the same basis as the other claims of the Junior
Secured Parties are so subordinated to the claims of the Senior Secured Parties
under this Agreement,

 

(B)     in the event the Junior Representative, for itself and on behalf of the
Junior Secured Parties, seeks or requests adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of
additional or replacement collateral, then the Junior Representative, for itself
and on behalf of each Junior Secured Party, agrees that the Senior
Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Junior Obligations shall be subordinated to the Liens on such
collateral securing the Senior Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the Senior Secured
Parties as adequate protection on the same basis as the other Liens securing the
Junior Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement (and, to the extent the Senior Secured Parties are not
granted such adequate protection in such form, any amounts recovered by or
distributed to any Junior Secured Party pursuant to or as a result of any Lien
on such additional or replacement collateral so granted to the Junior Secured
Parties shall be subject to Section 4.02), and

 

(C)     in the event the Junior Representative, for itself and on behalf of the
Junior Secured Parties, seeks or requests adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of a
superpriority claim, then the Junior Representative, for itself and on behalf of
each Junior Secured Party, agrees that the Senior Representative shall also be
granted adequate protection in the form of a superpriority claim, which
superpriority claim shall be senior to the superpriority claim of the Junior
Secured Parties (and, to the extent the Senior Secured Parties are not granted
such adequate protection in such form, any amounts recovered by or distributed
to any Junior Secured Party pursuant to or as a result of any such superpriority
claim so granted to the Junior Secured Parties shall be subject to Section
4.02).

 

Section 6.04     Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of the
Priority Senior Obligations with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Representative, for itself and on behalf of each
Junior Secured Party, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

Section 6.05     Separate Grants of Security and Separate Classifications. The
Junior Representative, for itself and on behalf of each Junior Secured Party,
acknowledges and agrees that (a) the grants of Liens pursuant to the Senior
Collateral Documents and the Junior Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Shared Collateral, the Junior Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate

 

23

--------------------------------------------------------------------------------

 

the intent of the parties as provided in the immediately preceding sentence, if
it is held that any claims of the Senior Secured Parties and the Junior Secured
Parties in respect of the Shared Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then the
Junior Representative, for itself and on behalf of each Junior Secured Party,
hereby acknowledges and agrees that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Shared Collateral, with the effect being that, to the extent
that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Secured Parties), the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest (whether or not allowed or
allowable) before any distribution is made in respect of the Junior Obligations,
and the Junior Representative, for itself and on behalf of each Junior Secured
Party, hereby acknowledges and agrees to turn over to the Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Junior Secured Parties.

 

Section 6.06     No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit the Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Junior Secured Party, including the seeking by any Junior Secured
Party of adequate protection or the assertion by any Junior Secured Party of any
of its rights and remedies under the Junior Debt Documents or otherwise.

 

Section 6.07     Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

Section 6.08     Other Matters. To the extent that the Junior Representative or
any Junior Secured Party has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Shared Collateral, the Junior Representative, on behalf of
itself and each Junior Secured Party, or such Junior Secured Party agrees not to
assert any such rights without the prior written consent of the Senior
Representative, provided that if requested by the Senior Representative, the
Junior Representative shall timely exercise such rights in the manner requested
by the Senior Representative (acting unanimously), including any rights to
payments in respect of such rights.

 

Section 6.09     506(c) Claims. Until the Discharge of the Priority Senior
Obligations has occurred, the Junior Representative, on behalf of itself and
each Junior Secured Party, agrees that it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Shared
Collateral.

 

Section 6.10     Reorganization Securities.

 

24

--------------------------------------------------------------------------------

 

 

(a)     If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

(b)     No Junior Secured Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than (i) with the prior
written consent of the Senior Representative, (ii) to the extent any such plan
is proposed or supported by the number of Senior Secured Parties required under
Section 1126(d) of the Bankruptcy Code or (iii) to the extent such plan provides
for the Discharge of the Senior Obligations.

 

Section 6.11     Section 1111(b) of the Bankruptcy Code. The Junior
Representative, for itself and on behalf of each Junior Secured Party, shall not
object to, oppose, support any objection, or take any other action to impede,
the right of any Senior Secured Party to make an election under Section
1111(b)(2) of the Bankruptcy Code. The Junior Representative, for itself and on
behalf of each Junior Secured Party, waives any claim it may hereafter have
against any senior claimholder arising out of the election by any Senior Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code.

 

ARTICLE VII     
RELIANCE; ETC.

 

Section 7.01     Reliance. All loans and other extensions of credit made or
deemed made on or after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. The Junior Representative, on behalf of itself and
each Junior Secured Party, acknowledges that it and such Junior Secured Parties
have, independently and without reliance on the Senior Representative or other
Senior Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decisions in taking or not taking any action
under the Junior Debt Documents or this Agreement.

 

Section 7.02     No Warranties or Liability. The Junior Representative, on
behalf of itself and each Junior Secured Party, acknowledges and agrees that
neither the Senior Representative nor any other Senior Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Senior Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Senior Debt Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Senior Secured
Parties may manage their loans and extensions of credit without regard to any
rights or interests that the Junior Representative and the Junior Secured
Parties have in the Shared Collateral or otherwise, except as otherwise provided
in this Agreement. Neither the Senior Representative nor any other Senior
Secured Party shall have any duty to the Junior Representative or any Junior
Secured Party to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Junior Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representative, the Senior Secured Parties, the Junior Representative and the
Junior Secured Parties have not otherwise made to each other, nor do they hereby
make to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectability of any of the Senior Obligations, the Junior Obligations or
any guarantee or security which may have been granted to any of them in
connection therewith, (b) any Grantor’s title to or right to transfer any of the
Shared Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

25

--------------------------------------------------------------------------------

 

 

Section 7.03     Obligations Unconditional. All rights, interests, agreements
and obligations of the Senior Representative, the Senior Secured Parties, the
Junior Representative and the Junior Secured Parties hereunder shall remain in
full force and effect irrespective of:

 

(a)     any lack of validity or enforceability of any Senior Debt Document or
any Junior Debt Document;

 

(b)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Junior Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Senior
Credit Agreement or any other Senior Debt Document or of the terms of the Junior
Term Loan Agreement or any other Junior Debt Document;

 

(c)     any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

 

(d)     the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or

 

(e)     any other circumstances that otherwise might constitute a defense
available to (i) the Borrower or any other Grantor in respect of the Senior
Obligations (other than the Discharge of the Priority Senior Obligations subject
to Sections 5.06 and 6.04), (ii) the Junior Representative or any Junior Secured
Party in respect of this Agreement, or (iii) the Borrower or any Grantor in
respect of the Senior Obligations or the Junior Obligations.

 

ARTICLE VIII     
MISCELLANEOUS

 

Section 8.01     Conflicts. Subject to Section 8.21, in the event of any
conflict between the provisions of this Agreement and the provisions of any
Senior Debt Document or any Junior Debt Document, the provisions of this
Agreement shall govern. Notwithstanding the foregoing, (a) the relative rights
and obligations of the Senior Representative and the Senior Secured Parties (as
amongst themselves) with respect to any Senior Collateral shall be governed by
the terms of the Senior Debt Documents and in the event of any conflict between
any Senior Debt Document and this Agreement as to such relative rights and
obligations, the provisions of such Senior Debt Document shall control, and (b)
the relative rights and obligations of the Junior Representative and the Junior
Secured Parties (as amongst themselves) with respect to any Junior Collateral
shall be governed by the terms of the Junior Debt Documents and in the event of
any conflict between any Junior Debt Document and this Agreement as to such
relative rights and obligations, the provisions of such Junior Debt Document
shall control.

 

Section 8.02     Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Junior Representative or any Junior Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrower or any Subsidiary constituting Senior Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

26

--------------------------------------------------------------------------------

 

 

Section 8.03     Amendments; Waivers.

 

(a)     No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

(b)     This Agreement may be amended in writing signed by each Representative
(in each case, acting in accordance with the documents governing the applicable
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower’s consent or which increases the
obligations or reduces the rights of, or otherwise materially adversely affects,
the Borrower or any Grantor, shall require the consent of the Borrower. Any such
amendment, supplement or waiver shall be in writing and shall be binding upon
the Senior Secured Parties and the Junior Secured Parties and their respective
successors and assigns.

 

Section 8.04     Information Concerning Financial Condition of the Borrower and
the Subsidiaries. The Senior Representative, the Senior Secured Parties, the
Junior Representative and the Junior Secured Parties shall each be responsible
for keeping themselves informed of (a) the financial condition of the Borrower
and the Subsidiaries and all endorsers or guarantors of the Senior Obligations
or the Junior Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Senior Obligations or the Junior Obligations. The Senior
Representative, the Senior Secured Parties, the Junior Representative and the
Junior Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Senior Representative, any
Senior Secured Party, the Junior Representative or any Junior Secured Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any other party, it shall be under no obligation to (i)
make, and the Senior Representative, the Senior Secured Parties, the Junior
Representative and the Junior Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) provide any additional information or to provide
any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

Section 8.05     Subrogation. The Junior Representative, on behalf of itself and
each Junior Secured Party, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of the Priority
Senior Obligations has occurred and hereby agrees that no payment to the Senior
Representative or any other Senior Secured Party pursuant to the provisions of
this Agreement or any Senior Debt Document shall entitle the Junior
Representative or any other Junior Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of the Priority Senior
Obligations has occurred.

 

27

--------------------------------------------------------------------------------

 

 

Section 8.06     Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, the Junior Representative, on behalf of itself and each Junior Secured
Party, assents to any such extension or postponement of the time of payment of
the Senior Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

Section 8.07     Additional Grantors. The Borrower agrees that, if any Person
shall become a Grantor after the date hereof, it will promptly cause such Person
to become party hereto by executing and delivering an instrument in the form of
Annex I. Upon such execution and delivery, such Person will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged by the Junior
Representative and the Senior Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

Section 8.08     Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of a Responsible Officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

Section 8.09     Refinancings. Subject to Section 5.03, the Senior Obligations
and the Junior Obligations may be Refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Senior Debt Document or
any Junior Debt Document) of the Senior Representative, the Junior
Representative, or any Secured Party, all without affecting the Lien priorities
provided for herein or the other provisions hereof. The Junior Representative
hereby agrees that at the request of the Borrower in connection with a
Refinancing of Senior Obligations (“Replacement Senior Obligations”) it will
enter into an agreement in form and substance reasonably acceptable to the
Junior Representative with the agent for the Replacement Senior Obligations
containing terms and conditions substantially similar to the terms and
conditions of this Agreement. The Senior Representative hereby agrees that at
the request of the Borrower in connection with a Refinancing of Junior
Obligations (“Replacement Junior Obligations”) it will enter into an agreement
in form and substance reasonably acceptable to the Senior Representative with
the agent for the Replacement Junior Obligations containing terms and conditions
substantially similar to the terms and conditions of this Agreement.

 

Section 8.10     Consent to Jurisdiction; Waivers. Each Representative, on
behalf of itself and the Secured Parties of the Facility pursuant to which it is
acting, irrevocably and unconditionally:

 

28

--------------------------------------------------------------------------------

 

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or the United States of America located in
the Borough of Manhattan, City of New York, and appellate courts from any
thereof;

 

(b)     consents and agrees that any such action or proceeding shall be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

 

(d)     agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

Section 8.11     Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:

 

(a)     if to the Borrower or any Grantor, to the Borrower, at its address at:

 

c/o Abraxas Petroleum Corporation

18803 Meisner Drive

San Antonio, Texas 78258

Attention: Steve Harris

Facsimile: 210-490-8816

Telephone: 210-918-6675

E-Mail: sharris@abraxaspetroleum.com

 

(b)     if to the Senior Representative, to it at:

 

Société Générale

1111 Bagby Street, Suite 2020

Houston, Texas 77002

Attention: Max Sonnonstine

Telephone: (713) 759-6307

Facsimile: (713) 650-0824

E-Mail: max.sonnonstine@sgcbic.com

 

(c)     if to the Junior Representative, to it at:

 

Angelo Gordon Energy Servicer, LLC

Attn: Scott McMurty

245 Park Avenue, 26th Floor

New York, NY 10167

Telephone: 212-692-4308

Email: SMcMurtry@angelogordon.com

 

29

--------------------------------------------------------------------------------

 

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

Section 8.12     Further Assurances. Each of the Senior Representative, on
behalf of itself and each Senior Secured Party, the Junior Representative, on
behalf of itself and each Junior Secured Party, and each Grantor, on behalf of
itself and its subsidiaries, agrees that it will take such further action and
shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Senior Representative or Junior
Representative may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

Section 8.13     GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the laws of the State of New York and the
applicable laws of the United States of America except to the extent of any
mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.

 

(b)     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 8.14     Binding on Successors and Assigns. This Agreement shall be
binding upon the Senior Representative, the Senior Secured Parties, the Junior
Representative, the Junior Secured Parties, the Borrower, the other Grantors
party hereto and their respective successors and permitted assigns.

 

Section 8.15     Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

 

Section 8.16     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

30

--------------------------------------------------------------------------------

 

 

Section 8.17     Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Representative represents and warrants that this Agreement is binding upon the
Senior Secured Parties. The Junior Representative represents and warrants that
this Agreement is binding upon the Junior Secured Parties. The Borrower and each
Grantor represents and warrants that this Agreement is binding upon the Borrower
and each Grantor.

 

Section 8.18     No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representative, the Senior Secured Parties, the Junior Representative and the
Junior Secured Parties, and their respective permitted successors and assigns,
and no other Person (including the Grantors, or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert such rights. Nothing in this Agreement is intended to
or shall impair the obligations of the Borrower or any other Grantor, which are
absolute and unconditional, to pay the Senior Obligations and the Junior
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

Section 8.19     Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.

 

Section 8.20     Collateral Agent and Representative. It is understood and
agreed that (a) the Senior Representative is entering into this Agreement in its
capacity as administrative agent under the Senior Credit Agreement and the
provisions of Article VIII of the Senior Credit Agreement applicable to (i) the
Administrative Agent (as defined therein) thereunder shall also apply mutatis
mutandis to the Senior Representative hereunder and (ii) the Lenders (but, for
the avoidance of doubt, not the references to the Required Lenders or Defaulting
Lenders) and the Secured Parties (each as defined therein) thereunder shall also
apply mutatis mutandis to the Senior Secured Parties hereunder and (b) the
Junior Representative is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Junior Term Loan Agreement
and the provisions of Article XI of the Junior Term Loan Agreement applicable to
(i) the Administrative Agent (as defined therein) thereunder shall also apply
mutatis mutandis to Junior Representative hereunder and (ii) the Lenders (but,
for the avoidance of doubt, not the references to the Required Lenders) and the
Secured Parties (each as defined therein) thereunder shall also apply mutatis
mutandis to the Junior Secured Parties hereunder.

 

Section 8.21     Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Senior Credit Agreement, any other Senior
Debt Document, the Junior Term Loan Agreement or any other Junior Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Borrower or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Senior Credit Agreement, any other
Senior Debt Document, the Junior Term Loan Agreement or any other Junior Debt
Document.

 

Section 8.22     Section 8.22     Survival of Agreement. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

[Signature Pages Follow]

 

 

 

31

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SOCIÉTÉ GÉNÉRALE, as Senior Representative

         

By:/s/ Max Sonnonstine

 

Name:Max Sonnonstine

 

Title:Director

                 

ANGELO GORDON ENERGY SERVICER, LLC, as Junior Representative

         

By:/s/ Todd Dittmann

 

Name:Todd Dittmann

 

Title:Authorized Signatory

                       

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ABRAXAS PETROLEUM CORPORATION

 

 

 

 

By:/s/ Steven P. Harris

Name:Steve P. Harris

Title:Vice President and Chief Financial Officer

         

ABRAXAS PROPERTIES INCORPORATED

 

 

By:/s/ Steven P. Harris

Name:Steve P. Harris

Title:Vice President, Chief Financial Officer and Secretary

 

SANDIA OPERATING CORP. 

 

 

By:/s/ Steven P. Harris

Name:Steve P. Harris

Title:Vice President, Chief Financial Officer and Secretary

 

RAVEN DRILLING, LLC

 

 

By:/s/ Robert L. G. Watson

Name:Robert L. G. Watson

Title:President

   

 

 